Cassoday, J.
The trial court was undoubtedly right in ruling that the witness Luther Hunter could not be impeached by showing that he had made statements out of court in conflict with his testimony in court, without laying the foundation therefor by pertinent questions to Luther Hunter. Welch v. Abbot, 72 Wis. 512. So stringent is this rule that it extends even to the declarations of an agent not constituting a part of the res gestee. Stone v. Northwestern Sleigh Co. 70 Wis. 585. But it is firmly established, and in fact elementary, that no foundation need be laid for proof of the admissions of a party against his own interest. Wis. Planing Mill Co. v. Schuda, 72 Wis. 277. By some inadvertence the learned trial court, in violation of this rule, repeatedly excluded evidence of such admissions on the part of the plaintiff. The fact that the plaintiff’s testimony in the justice’s court had, in his absence, and under a stipulation, been read in evidence upon the trial, did not take the case out of the rule.
By the Court.—The judgment of the circuit court is reversed, and the cause is remanded for a-new trial.